                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:21-CV-00280-RJC-DSC


 FREDERICK MORRISON,                               )
                                                   )
                    Plaintiff,                     )
                                                   )
 v.                                                )                    ORDER
                                                   )
 WEBCOLLEX LLC,                                    )
                                                   )
                  Defendant.                       )



       THIS MATTER is before the Court on Defendant’s “Motion to Dismiss State Law

Claims” (document #9) filed August 30, 2021, and Plaintiff’s “First Amended Class Action

Complaint” (document #12) filed September 13, 2021.

       Rule 15 of the Federal Rules of Civil Procedure governs amendments to pleadings. Rule

15(a)(1) grants a party the right to “amend its pleading once as a matter of course,” if done within

twenty-one days after serving the pleading, Fed. R. Civ. P. 15(a)(1)(A), or “if the pleading is one

to which a responsive pleading is required,” a party may amend once as a matter of course,

provided that it does so within “21 days after service of a responsive pleading or 21 days after

service of a motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1)(B).

The Rule further provides that leave to amend shall be freely given “when justice so requires.” Id.

       Plaintiff filed his Amended Complaint as of right fifteen days after receipt of Defendant’s

Motion to Dismiss.

       It is well settled that an amended pleading supersedes the original pleading, and that

motions directed at superseded pleadings are to be denied as moot. Young v. City of Mount Ranier,




       Case 3:21-cv-00280-RJC-DSC Document 13 Filed 09/16/21 Page 1 of 2
238 F. 3d 567, 573 (4th Cir. 2001) (amended pleading renders original pleading of no effect);

Turner v. Kight, 192 F. Supp. 2d 391, 397 (D. Md. 2002) (denying as moot motion to dismiss

original complaint on grounds that amended complaint superseded original complaint).

       IT IS THEREFORE ORDERED that:

       1. Defendant’s “Motion to Dismiss State Law Claims” (document #9) is administratively

DENIED as moot without prejudice.

       2. The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Robert J. Conrad, Jr.

       SO ORDERED.


                                     Signed: September 16, 2021




      Case 3:21-cv-00280-RJC-DSC Document 13 Filed 09/16/21 Page 2 of 2
